UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1446


WESLEY EDWARD SMITH, III,

                Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; VIRGINIA GENERAL REGISTRAR OFFICE;
GOVERNOR BOB MCDONALD; TIM KAINE; KENNETH T. CUCCINELLI, II;
CATHERINE CROOKS-HILL; ROBERT A. DYBING; J. KIRK COURCEY
SHOWALTER,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00881-REP)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.     Stephen Michael
Hall, Sydney Edmund Rab, Assistant Attorneys General, Richmond,
Virginia; Robert R. Musick, THOMPSON MCMULLAN, PC, Richmond,
Virginia; Alexander Francuzenko, COOK, KITTS & FRANCUZENKO,
PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wesley Edward Smith, III, appeals the district court’s

orders dismissing his civil action, imposing a monetary sanction

against him, and enjoining him from filing further actions in

that court.     Smith’s informal appellate brief does not address

the monetary sanction, the filing injunction, or the district

court’s bases for dismissing the complaint.           Accordingly, we

deem these issues abandoned.         See 4th Cir. R. 34(b); Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009).     We therefore affirm the district court’s orders.        Smith

v. Virginia, No. 3:10-cv-00881-REP (E.D. Va. Apr. 8, 2011).           We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                     2